UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 1-13237 CENTERLINE HOLDING COMPANY (Exact name of registrant as specified in its charter) Delaware 13-3949418 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 625 Madison Avenue, New York, New York (Address of principal executive offices) (Zip Code) (212) 317-5700 Registrant’s telephone number Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNoþ As of August 12, 2011, there were 349.2 million outstanding shares of the registrant’s common shares of beneficial interest. Table of Contents CENTERLINE HOLDING COMPANY FORM 10-Q PART I – Financial Information Page Item 1 Financial Statements Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statement of Changes in Equity 5 Condensed Consolidated Statements of Cash Flows 6 Notes to Condensed Consolidated Financial Statements Note 1 – Description of Business and Basis of Presentation 8 Note 2 – Discontinued Operations 9 Note 3 – Fair Value Disclosures 10 Note 4 – Assets Pledged as Collateral 16 Note 5 – Available-for-Sale Investments 17 Note 6 – Equity Method Investments 20 Note 7 – Mortgage Loans Held for Sale and Other Assets 21 Note 8 – Mortgage Servicing Rights, Net 22 Note 9 – Deferred Costs and Other Assets, Net 23 Note 10 – Consolidated Partnerships 23 Note 11 – Notes Payable and Other Borrowings 26 Note 12 – Financing Arrangements and Secured Financing 27 Note 13 – Accounts Payable, Accrued Expenses and Other Liabilities 28 Note 14 – Redeemable Securities 29 Note 15 – Non-Controlling Interests 29 Note 16 – General and Administrative Expenses 30 Note 17 – (Recovery) Provision for Losses 31 Note 18 – Loss on Impairment of Assets 32 Note 19 – Earnings per Share 33 Note 20 – Financial Risk Management and Derivatives 35 Note 21 – Related Party Transactions 36 Note 22 – Business Segments 39 Note 23 – Commitments and Contingencies 39 Note 24 – Subsequent Events 44 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 46 Item 3 Quantitative and Qualitative Disclosures about Market Risk 78 Item 4 Controls and Procedures 78 PART II – Other Information Item 1 Legal Proceedings 79 Item 1A Risk Factors 79 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 81 Item 3 Defaults Upon Senior Securities 81 Item 4 Removed and Reserved 81 Item 5 Other Information 81 Item 6 Exhibits 81 SIGNATURES - 2 - PART I.FINANCIAL INFORMATION Item 1.Financial Statements CENTERLINE HOLDING COMPANY CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) June 30, December 31, (Unaudited) Assets: Cash and cash equivalents $ $ Restricted cash Investments: Available-for-sale (Note 5) Equity method (Note 6) Mortgage loans held for sale and other assets (Note 7) Investments in and loans to affiliates, net (Note 21) Intangible assets, net Mortgage servicing rights, net (Note 8) Deferred costs and other assets, net (Note 9) Consolidated partnerships (Note 10): Investments: Equity method Land, buildings and improvements, net Other assets Assets of discontinued operations 18 Total assets $ $ Liabilities: Notes payable and other borrowings (Note 11) $ $ Financing arrangements and secured financing (Note 12) Accounts payable, accrued expenses and other liabilities (Note 13) Preferred shares of subsidiary (subject to mandatory repurchase) Consolidated partnerships (Note 10): Notes payable Due to property partnerships Other liabilities Total liabilities Redeemable securities (Note 14) Commitments and contingencies (Note 23) Equity: Centerline Holding Company beneficial owners’ equity: Special preferred voting shares; no par value; 11,867 shares issued and outstanding in 2011 and 12,731 shares issued and outstanding in 2010 Common shares; no par value; 800,000 shares authorized; 356,226 issued and 349,166 outstanding in 2011 and 355,362 issued and 348,302 outstanding in 2010 Treasury shares of beneficial interest – common, at cost; 7,060 shares in 2011 and 2010 ) ) Accumulated other comprehensive income Centerline Holding Company total Non-controlling interests (Note 15) Total equity Total liabilities and equity $ $ See accompanying notes to condensed consolidated financial statements. - 3 - CENTERLINE HOLDING COMPANY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share amounts) (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Revenues: Interest income $ Fee income Gain on sale of mortgage loans Other Consolidated partnerships (Note 10): Interest income Rental income Other Total revenues Expenses: General and administrative (Note 16) (Recovery) provision for losses (Note 17) ) ) Interest Interest – distributions to preferred shareholders of subsidiary Depreciation and amortization Loss on impairment of assets (Note 18) Consolidated partnerships (Note 10): Interest Loss on impairment of assets Other expenses Total expenses Loss before other income ) Other (loss) income: Equity and other loss, net ) ) Gain on settlement of liabilities Gain from repayment or sale of investments 11 Other losses from consolidated partnerships (Note 10) Loss from continuing operations before income tax provision ) Income tax benefit (provision) – continuing operations 13 ) ) ) Net loss from continuing operations ) Discontinued operations (Note 2): (Loss) income from discontinued operations before income taxes ) Gain on sale of discontinued operations, net Income tax provision – discontinued operations ) Net (loss) income from discontinued operations ) Net loss ) Net loss attributable to non-controlling interests (Note 15) Net income (loss) attributable to Centerline Holding Company shareholders $ $ ) $ $ Net income (loss) per share (Note 19): Basic Income (loss) from continuing operations $ $ ) $ $ Income (loss) from discontinued operations $ Diluted Income (loss) from continuing operations $ $ ) $ $ Income (loss) from discontinued operations $ Weighted average shares outstanding (Note 19): Basic Diluted (1) Amount calculates to less than one cent loss per share. See accompanying notes to condensed consolidated financial statements. - 4 - CENTERLINE HOLDING COMPANY CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN EQUITY (in thousands) (Unaudited) Convertible CRA Shares Special Preferred Voting Shares Special Series A Shares Common Shares Treasury Shares Accumulated Other Comprehensive Income Non-Controlling Interests Total Comprehensive Income (loss) Redeemable Securities Shares Shares January 1, 2011 $ ) $ Net income (loss) Unrealized gains (losses), net ) Share-based compensation 40 40 Exchange of Convertible Special Common Units to Common Shares (8 ) ) ) Fair value accretion ) ) Contributions 10 Conversions or redemptions ) Net increase due to newly consolidated general partnerships Distributions ) ) June 30, 2011 $ ) ) Convertible CRA Shares Special Preferred Voting Shares Special Series A Shares Common Shares Treasury Shares Accumulated Other Comprehensive Income (loss) Non-Controlling Interests Total Comprehensive Income Redeemable Securities Shares Shares January 1, 2010 $ ) $ $ $ ) $ ) $ ) $ Net income (loss) ) Allocation of earnings 32 ) Unrealized gains, net Share-based compensation Conversions or redemptions ) ) Fair value accretion ) ) Contributions Issuance of and conversion to Special Series A Shares ) Adoption of ASU 2009-17 ) ) Treasury shares ) ) ) Net increase due to deconsolidation ) ) Net decrease due to newly consolidated general partnerships ) ) Distributions ) ) June 30, 2010 $ ) $ See accompanying notes to condensed consolidated financial statements. - 5 - CENTERLINE HOLDING COMPANY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (Unaudited) Six Months Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ Adjustments to reconcile net income (loss) to cash flows from operating activities: Non-cash loss from consolidated partnerships Gain from repayment or sale of investments ) ) Gain on sale of discontinued operations ) Gain on settlement of liabilities ) ) Lease termination costs ) Credit intermediation assumption fees Reserves for bad debts, net of reversals ) Affordable Housing loss reserve ) ) Loss on impairment of assets Depreciation and amortization Equity in losses of unconsolidated entities, net Share-based compensation expense 40 Non-cash expenses relating to issuance of Special Series A Shares Non-cash impact of derivatives Non-cash interest expense Other non-cash expense, net Capitalization of mortgage servicing rights ) ) Changes in operating assets and liabilities: Mortgage loans held for sale ) ) Deferred revenues 36 ) Receivables ) Other assets ) ) Allowance for risk-sharing obligations ) Accounts payable, accrued expenses and other liabilities ) ) Changes in operating assets and liabilities of discontinued operations Net cash flow used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Sale and repayment of available-for-sale securities Sale and repayments of mortgage loans held for investment Proceeds from sale of discontinued operations Increase in restricted cash, escrows and other cash collateral ) ) Acquisition of furniture, fixtures and leasehold improvements ) ) Equity investments and other investing activities ) Net cash flow (used in) provided by investing activities ) See accompanying notes to condensed consolidated financial statements. - 6 - CENTERLINE HOLDING COMPANY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (Unaudited) Six Months Ended June 30, CASH FLOWS FROM FINANCING ACTIVITIES: Distributions to equity holders ) ) Repayments of term loan ) Repayment of Centerline Financial Holdings Credit Facility ) Proceeds from Centerline Financial Holdings Credit Facility Increase in mortgage loan warehouse facilities Increase (decrease) in other notes payable ) Proceeds from Special Series A Preferred Shares, net of offering costs Redemption of Convertible Redeemable CRA Shares ) Net cash flow (used in) provided by financing activities ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at the beginning of the period Cash and cash equivalents at the end of the period Less cash and cash equivalents of discontinued operations Cash and cash equivalents of continuing operations at end of period $ $ Non-cash investing and financing activities: Net change in re-securitized mortgage revenue bonds: Secured financing liability $ $ ) Mortgage revenue bonds $ ) $ Increase in Series B Freddie Mac Certificates $ $ Increase (decrease) in Series A-1 Freddie Mac Certificates $ $ ) Exchange of Convertible Special Common Units to Common Shares $ $ Conversion of redeemable securities to Special Series A Shares $ $ Treasury stock purchase via employee withholding $ $ Debt assumed by third parties $ $ Issuance of Special Series A Shares $ $ See accompanying notes to condensed consolidated financial statements. - 7 - CENTERLINE HOLDING COMPANY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1 – Description of Business and Basis of Presentation A. Description of Business Centerline Holding Company, through its subsidiaries, provides real estate financial and asset management services to the affordable and conventional multifamily housing industry.We offer a range of debt and equity financing and investment products to developers, owners, and investors.As of June 30, 2011, we had $9.3 billion of investor equity under management and $8.6 billion of loans in our mortgage servicing portfolio.A substantial portion of our business is conducted through our subsidiaries, generally under the designation Centerline Capital Group (“CCG”).The term “we” (“us”, “our” or “the Company”) as used throughout this document may refer to a subsidiary or the business as a whole, while the term “parent trust” refers only to Centerline Holding Company as a stand-alone entity. We manage our operations through five reportable segments, including Corporate and Consolidated Partnerships.Our three operating segments are: Affordable Housing, which provides a broad spectrum of debt and equity financing products for affordable multifamily housing, offers investment opportunities and fund management services to investors in affordable multifamily equity and affordable debt, and manages our retained interests from the December 2007 re-securitization of our mortgage revenue bond portfolio with Federal Home Loan Mortgage Corporation (“Freddie Mac”); Mortgage Banking, which provides a broad spectrum of financing products for multifamily housing, manufactured housing, senior housing and student housing; Asset Management, which is responsible for active management of multifamily real estate assets owned by our Affordable Housing investment funds and reporting on fund performance, managing construction risk during the construction process, actively managing specially serviced assets, monitoring our real estate owned portfolio, and managing the disposition of assets at the end of a fund’s life. Our Corporate segment, comprising Finance and Accounting, Treasury, Legal, Marketing and Investor Relations, Operations and Risk Management departments, supports our three operating segments and also generates revenue, primarily through cash invested by the Treasury department. Consolidated Partnerships comprise certain investment funds we control, regardless of the fact that we have virtually no economic interest in such entities.Consolidated Partnerships include the Low-Income Housing Tax Credit (“LIHTC”) investment fund partnerships we originate and manage through the Affordable Housing segment and certain other property partnerships, all of which we are required to consolidate in accordance with the authoritative accounting guidance. B. Basis of Presentation The accompanying unaudited condensed consolidated financial statements were prepared consistent with generally accepted accounting principles in the United States (“GAAP”) for interim financial information and pursuant to the rules of the Securities and Exchange Commission (“SEC”).In the opinion of management, the condensed consolidated financial statements contain all adjustments (only normal recurring adjustments) necessary to present fairly the financial statements of interim periods.Given that our businesses may have a higher volume of transactions in some quarterly periods rather than others, the operating results for interim periods may not be indicative of full year results. These unaudited condensed consolidated financial statements are intended to be read in conjunction with the audited consolidated financial statements and notes included in our Form 10-K for the year ended December 31, 2010 (the “2010 Form 10-K”), which contains a summary of our significant accounting policies.Certain footnote detail is omitted from the condensed consolidated financial statements unless there is a material change from the information included in the 2010 Form 10-K. C. Recently Issued Accounting Pronouncements · In January 2011, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) 2011-01, Receivables (Topic 310):Deferral of the Effective Date of Disclosures about Troubled Debt Restructurings in Update No. 2010-20.The amendments temporarily delay the effective date of the disclosures about troubled debt restructurings in ASU 2010-20 for public entities.Under the existing effective date in ASU 2010-20, public-entity creditors would have provided disclosures about troubled debt restructurings for periods beginning on or after December 15, 2010.The amendments in this update temporarily defer that effective date, enabling public-entity creditors to provide those disclosures after the FASB clarifies the guidance for determining what constitutes a troubled debt restructuring.This update will result in more consistent disclosures about troubled debt restructurings.This amendment does not defer the effective date of the other disclosure requirements in ASU 2010-20.ASU 2011-01 is effective upon issuance.The adoption of ASU 2010-20 and ASU 2011-01 have no material impact on our consolidated financial statements. - 8 - CENTERLINE HOLDING COMPANY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) · In April 2011, the FASB issued ASU 2011-02, Receivables (Topic 310): A Creditor’s Determination of Whether a Restructuring Is a Troubled Debt Restructuring.The update clarifies which loan modifications constitute troubled debt restructurings and is intended to assist creditors in determining whether a modification of the terms of a receivable meets the criteria to be considered a troubled debt restructuring, both for purposes of recording an impairment loss and for disclosure of troubled debt restructurings.The update is effective for interim and annual periods beginning on or after June 15, 2011, and applies retrospectively to restructurings occurring on or after the beginning of the fiscal year of adoption for public companies.We do not expect the adoption of ASU 2011-02 to have an impact on our consolidated financial statements. · In April 2011, the FASB issued ASU No. 2011-03, Transfers and Servicing (Topic 860): Reconsideration of Effective Control for Repurchase Agreements.This update revises the criteria for assessing effective control for repurchase agreements and other agreements that both entitle and obligate a transferor to repurchase or redeem financial assets before their maturity.The update will be effective for interim and annual reporting periods beginning on or after December 15, 2011, early adoption is prohibited, and the amendments will be applied prospectively to transactions or modifications of existing transactions that occur on or after the effective date.We do not expect the adoption of ASU 2011-03 to have a material impact on our consolidated financial statements. · In May 2011, the FASB issuedASU No. 2011-04, Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs.This update amends the existing fair value guidance to improve consistency in the application and disclosure of fair value measurements in U.S. GAAP and International Financial Reporting Standards.ASU 2011-04 provides certain clarifications to the existing guidance, changes certain fair value principles, and enhances disclosure requirements.The update will be effective for interim and annual reporting periods beginning on or after December 15, 2011, early adoption is prohibited, and the amendments will be applied prospectively to transactions or modifications of existing transactions that occur on or after the effective date.We are currently evaluating the impact that ASU 2011-04 will have on our consolidated financial statements. · In June 2011, the FASB issued ASU No. 2011-05, Comprehensive Income (Topic 220): Presentation of Comprehensive Income.Prior to the issuance of ASU 2011-05, existing GAAP allowed three alternatives for presentation of other comprehensive income (“OCI”) and its components in financial statements.ASU 2011-05 removes the option to present the components of OCI as part of the statement of changes in equity.In addition, ASU 2011-05 requires consecutive presentation of the statement of operations and OCI and presentation of reclassification adjustments on the face of the financial statements from OCI to net income.These changes apply to both annual and interim financial statements commencing, with retrospective application, for the fiscal periods beginning after December 15, 2011, with early adoption permitted.We are currently evaluating the impact that ASU 2011-05 will have on our consolidated financial statements. NOTE 2 – Discontinued Operations On March 5, 2010, we completed a comprehensive restructuring of the Company (the “March 2010 Restructuring”), whereby we: · sold our Portfolio Management business and the portion of the Commercial Real Estate Group that was not affiliated with loan originations; · amended and restructured our senior credit facility; · restructured various components of our equity and issued a new series of shares; · restructured our credit intermediation agreements (see Note 23); and · settled the majority of our unsecured liabilities. - 9 - CENTERLINE HOLDING COMPANY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) As a result of the March 2010 Restructuring, the Company exited in its entirety the Commercial Real Estate Fund Management and Portfolio Management business, and has no continuing involvement in such operations subsequent to the transaction.Accordingly, for all periods presented, the operating results, assets and liabilities, and certain operating cash flows of the Commercial Real Estate Fund Management and Portfolio Management segments are presented separately in discontinued operations in our condensed consolidated financial statements.The notes to the condensed consolidated financial statements, unless otherwise noted, have been adjusted to exclude discontinued operations. Operating results from discontinued operations were as follows: Three Months Ended June 30, Six Months Ended June 30, (in thousands) Operating revenues $ Operating expenses ) ) Operating (loss) income from discontinued operations before income tax provision ) Gain from liquidation of fund partnership ) Gain on sale of discontinued operations Income tax provision ) Net (loss) income from discontinued operations ) Net income attributed to non-controlling interests – discontinued operations Net (loss) income attributed to Centerline Holding Company shareholders – discontinued operations $ $ ) $ $ Comprised of an approximately $64.0 million reversal of loan loss reserves due to the March 2010 Restructuring, established pursuant to our adoption of ASU 2009-17, which revised the consolidation model with respect to Variable Interest Entities (“VIEs”), offset by losses from operating activity. (2)Principally comprised of non-cash reversals of impairments recorded on liquidated commercial mortgage-backed securities (“CMBS”) investments due to the March 2010 Restructuring. NOTE 3 – Fair Value Disclosures A. General We have categorized our assets and liabilities recorded at fair value based upon the fair value hierarchy specified by Accounting Standards Codification 820, Fair Value Measurement (“ASC 820”).The levels of fair value hierarchy are as follows: · Level 1 inputs utilize quoted prices (unadjusted) in active markets for identical assets or liabilities that we have the ability to access. · Level 2 inputs utilize other-than-quoted prices that are observable, either directly or indirectly.Level 2 inputs include quoted prices for similar assets and liabilities in active markets, and inputs such as interest rates and yield curves that are observable at commonly quoted intervals. · Level 3 inputs are unobservable and typically based on our own assumptions, including situations where there is little, if any, market activity. - 10 - CENTERLINE HOLDING COMPANY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) In certain cases, the inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, we categorize those financial assets or liabilities based on the lowest level input that is significant to the fair value measurement in its entirety.Our assessment of the significance of a particular input to the fair value measurement in its entirety requires judgment and considers factors specific to the asset or liability that a market participant would use. Both observable and unobservable inputs may be used to determine the fair value of positions that are classified within the Level 3 category.As a result, the unrealized gains and losses for assets within the Level 3 category presented in the tables below may include changes in fair value that were attributable to both observable (e.g., changes in market interest rates) and unobservable (e.g., changes in historical company data) inputs. B. Financial Assets and Liabilities of Operating Groups Certain assets are “marked to market” every reporting period (i.e., on a recurring basis) in accordance with GAAP.Other assets are carried at amortized cost, are initially recorded at fair value and amortized (e.g. mortgage servicing rights (“MSRs”) and other intangible assets), or are carried at the lower of cost or fair value (mortgage loans held for sale); these are tested for impairment periodically and would be adjusted to fair value if impaired (i.e., measured on a non-recurring basis). The following tables present the information about our assets and liabilities measured at fair value on a recurring or non-recurring basis as of June 30, 2011 and December 31, 2010, and indicate the fair value hierarchy of the valuation techniques we utilize to determine fair value: (in thousands) Level 1 Level 2 Level 3 Balance as of June 30, Measured on a recurring basis: Assets Available-for-sale investments: Freddie Mac Certificates: Series A-1 $ $ Series B Mortgage revenue bonds Total available-for-sale investments $ $ Interest rate swaps and derivatives $ $ Liabilities Interest rate swaps and derivatives $ $ Measured on a non-recurring basis: Assets Mortgage loans held-for-sale $ $ Mortgage servicing rights $ $ - 11 - CENTERLINE HOLDING COMPANY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (in thousands) Level 1 Level 2 Level 3 Balance as of December 31, Measured on a recurring basis: Assets Available-for-sale investments: Freddie Mac Certificates: Series A-1 $ Series B Mortgage revenue bonds Total available-for-sale investments $ Interest rate swaps and derivatives $ Liabilities Interest rate swaps and derivatives $ Measured on a non-recurring basis: Assets Mortgage loans held-for-sale $ Mortgage servicing rights $ - 12 - CENTERLINE HOLDING COMPANY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) The following table presents additional information about assets measured at fair value on a recurring basis and for which we utilized Level 3 inputs to determine fair value: Three Months Ended June 30, 2011 (in thousands) Series A-1 Freddie Mac Certificates Series B Freddie Mac Certificates Mortgage revenue bonds Total Balance at April 1, 2011 $ Total realized and unrealized gains or (losses): Realized gain recorded in Condensed Consolidated Statements of Operations Unrealized gain (loss) recorded in other comprehensive income (loss) Amortization or accretion (3 ) ) 46 ) Purchases, issuances, settlements and other adjustments(2) Net transfers in and/or out of Level 3 Balance at June 30, 2011 $ Amount of total gains for the period included in earnings attributable to the change in unrealized gains or losses relating to assets still held at June 30, 2011 $ Six Months Ended June 30, 2011 (in thousands) Series A-1 Freddie Mac Certificates Series B Freddie Mac Certificates Mortgage revenue bonds Total Balance at January 1, 2011 $ Total realized and unrealized gains or (losses): Realized gain recorded in Condensed Consolidated Statements of Operations Unrealized gain (loss) recorded in other comprehensive income (loss) ) ) Amortization or accretion (7 ) ) 95 ) Purchases, issuances, settlements and other adjustments(2) ) Net transfers in and/or out of Level 3 Balance at June 30, 2011 $ Amount of total gains for the period included in earnings attributable to the change in unrealized gains or losses relating to assets still held at June 30, 2011 $ Includes amounts recorded in “Gain from repayment or sale of investments” in the Condensed Consolidated Statements of Operations. No purchases, issuances or settlements occurred during the reporting period. Reflects re-recognition of mortgage revenue bonds in the 2007 re-securitization as assets, net of bonds that were sold during the period and other adjustments. Reflects de-recognition of mortgage revenue bonds and elimination in consolidation of three mortgage revenue bonds as a result of the consolidation of the underlying properties upon obtaining control of the related party partnerships in 2011, net of re-recognition of mortgage revenue bonds in the 2007 re-securitization as assets (see Note 5). - 13 - CENTERLINE HOLDING COMPANY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Three Months Ended June 30, 2010 (in thousands) Series A-1 Freddie Mac Certificates Series B Freddie Mac Certificates Mortgage Revenue Bonds Total Balance at April 1, 2010 $ Total realized and unrealized gains or (losses): Realized losses recorded in Condensed Consolidated Statements of Operations ) Unrealized (loss) gain recorded in other comprehensive income (loss) ) Amortization or accretion ) 56 ) Purchases, issuances, settlements and other adjustments(3) ) ) Net transfers in/out of Level 3 Balance at June 30, 2010 $ Amount of total losses for the period included in earnings attributable to the change in unrealized gains or losses relating to assets still held at June 30, 2010 $ $ ) $ $ ) Six Months Ended June 30, 2010 (in thousands) Series A-1 Freddie Mac Certificates Series B Freddie Mac Certificates Mortgage revenue bonds Total Balance at January 1, 2010 $ Total realized and unrealized gains or (losses): Realized (losses) gain recorded in Condensed Consolidated Statements of Operations 6 ) Unrealized (loss) gain recorded in other comprehensive income (loss) ) ) Amortization or accretion ) ) Purchases, issuances, settlements and other adjustments(3) ) ) Net transfers in/out of Level 3 Balance at June 30, 2010 $ Amount of total losses for the period included in earnings attributable to the change in unrealized gains or losses relating to assets still held at June 30, 2010 $ $ ) $ 6 $ ) Includes amounts recorded in “Loss on impairment of assets” and in “Gain from repayment or sale of investments” in the Condensed Consolidated Statements of Operations. Recorded in “Gain from repayment or sale of investments” in the Condensed Consolidated Statements of Operations. No purchases, issuances or settlements occurred during the reporting period. Reflects re-recognition of mortgage revenue bonds in the 2007 re-securitization as assets, net of bonds that were sold during the period and other adjustments (see Note 5). - 14 - CENTERLINE HOLDING COMPANY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) C. Assets and Liabilities Not Measured at Fair Value For cash and cash equivalents, restricted cash, accounts receivable, stabilization escrow, accounts payable, accrued expenses and other liabilities as well as variable-rate notes payable and other borrowings, recorded values approximate fair value due to their terms, or their liquid or short-term nature.In accordance with GAAP, certain financial assets and liabilities are included on our Condensed Consolidated Balance Sheets at amounts other than fair value.Following are the descriptions of those assets and liabilities: Mortgage loans held for investment and other investments Fair value is determined as described in Note 2 to the 2010 Form 10-K. Financing arrangements and secured financing Fair value is estimated using either quoted market prices or discounted cash flow analyses based on our current borrowing rates for similar types of borrowing arrangements, which reflect our current credit standing. Preferred shares of subsidiary (subject to mandatory repurchase) Fair value is determined as described for Series A-1 Freddie Mac certificates in Note 2 to the 2010 Form 10-K as the preferred shares are economically defeased by those investments. Fixed-rate notes payable Fair value is estimated by utilizing the present value of the expected cash flows discounted at a rate for comparable tax-exempt investments. The following table presents information about our financial assets and liabilities that are not carried at fair value: June 30, 2011 December 31, 2010 (in thousands) Carrying Value Fair Value Carrying Value Fair Value Mortgage loans held for investment $ $ $ Other investments Financing arrangements and secured financing Preferred shares of subsidiary (subject to mandatory repurchase) Consolidated Partnerships: Fixed-rate notes payable - 15 - CENTERLINE HOLDING COMPANY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 4 – Assets Pledged as Collateral In connection with our Term Loan and Revolving Credit Facility (Note 11), the stock of substantially all of our subsidiaries is pledged as collateral.In addition, substantially all of our other assets are pledged as collateral to our Term Loan and Revolving Credit Facility subject to the liens detailed below.The following table details assets we have specifically pledged as collateral for various debt facilities or other contractual arrangements that provide first liens ahead of the Term Loan and Revolving Credit Facility: Collateral Balance Sheet Classification Carrying Amount of Collateral at June 30, (in thousands) Associated Debt Facility/Liability Cash at Centerline Mortgage Capital Inc. (“CMC”) Restricted cash $ Mortgage loan loss sharing agreements (Note 23) Cash at Centerline Financial LLC Cash and cash equivalents $ Affordable Housing Yield transactions (Note 23) and Centerline Financial undrawn credit facility (Note 11)(1) Cash at Centerline Guaranteed Holdings Cash and cash equivalents $ 81 Affordable Housing Yield transactions (Note 23) Series A-1 Freddie Mac certificates at Centerline Equity Issuer Trust Investments – available-for-sale – Freddie Mac certificates (Note 5) $ Preferred shares of subsidiary(2) Series A-1 Freddie Mac Certificates at Centerline Guaranteed Holdings Investments – available-for-sale – Freddie Mac certificates (Note 5) $ Affordable Housing Yield transactions (Note 23) Mortgage loans at CMC and Centerline Mortgage Partners Inc. (“CMP”) Other investments – mortgage loans held for sale (Note 7) $ Mortgage Banking warehouse facilities Collateral posted with counterparties at Centerline Guaranteed Holdings Deferred costs and other assets, net (Note 9) $ Affordable Housing Yield transactions (Note 23) These assets are subject to a priority lien related to certain of the Affordable Housing Yield transactions and a subordinated lien related to the Centerline Financial LLC undrawn credit facility. While not collateral, these assets economically defease the preferred shares of subsidiary. We are required by our mortgage loan loss sharing agreements with Freddie Mac to provide security for payment of the reimbursement obligation.The collateral can include a combination of the net worth of one of our Mortgage Banking subsidiaries, a letter of credit and/or cash.To meet this collateral requirement, we have provided to Freddie Mac letters of credit totaling $12.0 million issued by Bank of America as a part of our Revolving Credit Facility (see Note 23). In accordance with the requirements of its operating agreement, Centerline Financial LLC (“CFin” or “Centerline Financial”) has a cash balance of $66.6 million as of June 30, 2011 in order to maintain its minimum capital requirements.In addition, in accordance with the requirements of the Centerline Financial operating agreement, one of our subsidiaries pledged two taxable bonds with an aggregate notional amount of $3.3 million and the associated cash received on these bonds to Centerline Financial in order to maintain its minimum capital requirements.As these assets are pledged between two of our subsidiaries they were excluded from the table above. - 16 - CENTERLINE HOLDING COMPANY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 5 – Available-for-Sale Investments Available-for-sale investments consisted of: (in thousands) June 30, December 31, Freddie Mac Certificates: Series A-1 $ $ Series B Mortgage revenue bonds Total $ $ A. Freddie Mac Certificates We retained Series A-1 and Series B Freddie Mac Certificates in connection with the December 2007 re-securitization of the mortgage revenue bond portfolio with Freddie Mac.The Series A-1 Freddie Mac Certificates are fixed rate securities, whereas the Series B Freddie Mac Certificates are residual interests of the re-securitization trust. Series A-1 Information with respect to the Series A-1 Freddie Mac Certificates is as follows: (in thousands) June 30, December 31, Amortized cost basis $ $ Gross unrealized gains Fair value Less: eliminations(1) (63,632 ) (66,051 ) Consolidated fair value $ $ (1) A portion of the Series A-1 Freddie Mac Certificates relate to re-securitized mortgage revenue bonds that are not reflected as sold for GAAP purposes.Accordingly, that portion is eliminated in consolidation.The change from December 31, 2010 resulted from the re-recognition of three mortgage revenue bonds, the transfer out of special servicing and the de-recognition of five bonds and fluctuation due to change in the fair value of the asset. During the six months ended June 30, 2011 and 2010, we received $5.4 million and $7.8 million in cash, respectively, in interest from the Series A-1 Freddie Mac Certificates ($2.7 million and $3.9 million in the second quarter of 2011 and 2010, respectively). - 17 - CENTERLINE HOLDING COMPANY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Series B Information with respect to the Series B Freddie Mac Certificates is as follows: (in thousands) June 30, December 31, Amortized cost basis(1) $ $ Gross unrealized gains (losses)(1) (6,067 ) Subtotal/fair value Less: eliminations(2) Consolidated fair value $ $ (1) The unrealized gains (losses) presented above do not include cumulative impairments of $130.8 million as of June 30, 2011 which reflect losses due to credit deterioration of the underlying assets.Amortized cost is shown net of these amounts. (2) A portion of the Series B Freddie Mac Certificates relates to re-securitized mortgage revenue bonds that were not reflected as sold.Accordingly, that portion is eliminated in consolidation.The change from December 31, 2010 primarily resulted from the fluctuations due to changes in the fair value of the asset. During the six months ended June 30, 2011 and 2010, we received $13.3 million and $14.2 million in cash, respectively, in interest from the Series B Freddie Mac Certificates ($6.8 million and $6.6 million in the second quarter of 2011 and 2010, respectively). Delinquent collateral loans underlying the certificates had an unpaid principal balance of $178.0 million and $190.0 million at June 30, 2011 and December 31, 2010, respectively; projected remaining losses are estimated at 3.93% or $100.5 million of the underlying securitization.During the six months ended June 30, 2011, there were no actual losses in the underlying securitization.Due to projections of declining cash flows (including the projected impact of a restructuring of the underlying mortgage revenue bonds as discussed in Note 18), we recorded other-than-temporary impairments (“OTTI”) of $37.2 million on these investments for the six months ended June 30, 2010 ($14.4 million in the second quarter of 2010).No impairments were recorded for the six months ended June 30, 2011. During the first half of 2010, two of the underlying mortgage revenue bonds which were in foreclosure were sold out of the securitization trust to third parties at a value below the bonds’ outstanding principal balance.One of the bonds was included in the stabilized escrow pool.In order to fully pay down the bond’s outstanding principal, plus accrued interest, to the Class A Certificate Holders of the 2007 re-securitization as required per the securitization agreements, a release of $4.4 million was made from the stabilization escrow.The loss of $4.8 million for the other mortgage revenue bond will be absorbed by the principal of the Series B Freddie Mac Certificates. Key fair value assumptions used in measuring the Series B Freddie Mac Certificates are provided in the table below: June 30, December 31, Weighted average discount rate % % Constant prepayment rate % % Weighted average life years years Constant default rate % % Default severity rate % % The weighted average life of the assets in the pool that can be prepaid was 8.5 years as of June 30, 2011 and 8.8 years as of December 31, 2010. - 18 - CENTERLINE HOLDING COMPANY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) The fair value and the sensitivity of the fair value to immediate adverse changes in those assumptions are as follows: (in thousands) June 30, Fair value of Freddie Mac B Certificates $ Constant prepayment rate: Fair value after impact of 5% increase Fair value after impact of 10% increase Discount rate: Fair value after impact of 5% increase Fair value after impact of 10% increase Constant default rate: Fair value after impact of 1% increase Fair value after impact of 2% increase Default severity rate: Fair value after impact of 5% increase Fair value after impact of 10% increase These sensitivities are hypothetical changes in fair value and cannot be extrapolated because the relationship of the changes in assumption to the changes in fair value may not be linear.Also, the effect of a variation in a particular assumption is calculated without changing any other assumption, whereas change in one factor may result in changes to another.Accordingly, no assurance can be given that actual results would be consistent with the results of these estimates. B. Mortgage Revenue Bonds The following table summarizes our mortgage revenue bond portfolio: (in thousands) June 30, December 31, Securitized: Included in December 2007 re-securitization transaction and accounted for as financed $ $ Not securitized Total at fair value $ $ Our mortgage revenue bond portfolio increased from 48 bonds (as of December 31, 2010) to 50 bonds (as of June 30, 2011) while the value of the portfolio decreased from $292.7 million to $261.0 million.The decrease in the value of our mortgage revenue bond portfolio is attributable to (i) the transfer out of special servicing and the de-recognition of three bonds in the amount of $21.4 million, (ii) $19.1 million due to the elimination in consolidation of three additional bonds as a result of the consolidation of the underlying properties upon obtaining control of the related property partnerships in 2011, (iii) principal paydowns of $6.3 million and (iv) the change in fair value of $5.7 million, (v) offset by the transfer into special servicing and the re-recognition of eight bonds in the amount of $20.8 million. - 19 - CENTERLINE HOLDING COMPANY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) The amortized cost basis of our portfolio of mortgage revenue bonds and the related unrealized gains and losses are as follows: (in thousands) June 30, December 31, Amortized cost basis $ $ Gross unrealized gains Gross unrealized losses (21,855 ) (17,194 ) Fair value $ $ For mortgage revenue bonds in an unrealized loss position as of the dates presented, the fair value and gross unrealized losses, aggregated by length of time that individual bonds have been in a continuous unrealized loss position, is summarized in the table below: (dollars in thousands) Less than 12 Months 12 Months or More Total June 30, 2011 Number 16 9 25 Fair value $ $ $ Gross unrealized losses $ $ $ December 31, 2010 Number 17 4 21 Fair value $ $ $ Gross unrealized losses $ $ $ We have evaluated the nature of the unrealized losses above and have concluded that they are temporary and should not be realized at this time as de-recognition of these bonds, should it occur, would not result in a loss. NOTE 6 – Equity Method Investments The table below provides the components of equity method investments as of: (in thousands) June 30, December 31, Equity interests in tax credit partnerships $ $ We acquire interests in entities that own tax credit properties.We hold these investments on a short-term basis for inclusion in current or future Affordable Housing Group investment fund offerings.We expect to sell these investments at cost into these funds.During February 2011, we sold our December 31, 2010 equity method investments upon the closing of the $119.3 million multi-investor LIHTC fund. - 20 - CENTERLINE HOLDING COMPANY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 7 – Mortgage Loans Held for Sale and Other Assets The table below presents the components of other investments as of the dates presented: (in thousands) June 30, December 31, Mortgage loans held for sale $ $ Mortgage loans held for investment Stabilization escrow 8 15 Other investments Total $ $ A. Mortgage Loans Held for Sale Mortgage loans held for sale include originated loans pre-sold to Government Sponsored Enterprises (“GSEs”), such as Fannie Mae and Freddie Mac or to the Government National Mortgage Association (“Ginnie Mae”) under contractual sale obligations that normally settle within 30 days of origination.In many cases, the loans sold to GSEs are used as collateral for mortgage-backed securities issued and guaranteed by GSEs and traded in the open market.Mortgage loans held for sale can differ widely from period to period depending on the timing and size of originated mortgages and variances in holding periods prior to sale.Loans closed and funded during the six months ended June 30, 2011 were $443.3 million.Loans sold and settled during the six months ended June 30, 2011 were $425.3 million. B. Mortgage Loans Held for Investments Mortgage loans held for investments are made up primarily of promissory notes that we hold net of any reserve for uncollectibility. C. Stabilization Escrow (in thousands) June 30, December 31, Cash balance $ $ Reserve for non-recovery (41,227 ) (41,227 ) Total $
